Citation Nr: 1340566	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-21 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for passive aggressive disorder and, if so, whether service connection may be granted.

2.  Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from January 1970 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for "passive aggressive personality (claimed as schizophrenia and depression)" on the basis of no new and material evidence.

Nonetheless, the Board does not characterize the issue of service connection for a psychiatric disorder, to include schizophrenia, as an attempt to reopen a previously denied claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that claims that were based upon distinctly diagnosed diseases should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b) (West 2002).  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  The Veteran is seeking service connection for a psychiatric disorder distinctly different diagnosis than the personality disorder at issue in his prior claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Because the Veteran is currently diagnosed as having schizophrenia, in addition to the previously denied personality disorder, the Board construes the claim for schizophrenia as a separate, new claim, rather than an application to reopen the previous claim of service connection.

Further, the Board notes that the record reflects diagnoses for various psychiatric disorders.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Thus, while the Veteran specified that he was seeking service connection for schizophrenia, the claim has been broadened to include other psychiatric disorders and is recharacterized accordingly.




FINDINGS OF FACT

1.  As the Veteran did not appeal a January 2005 rating decision, which denied service connection for passive aggressive personality, the decision became final.

2.  The evidence received since the January 2005 rating decision does not raise a possibility of substantiating the claim of entitlement to service connection for passive aggressive personality.

3.  Schizophrenia had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for passive aggressive personality.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A psychiatric disorder, to include schizophrenia, was incurred in service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a passive aggressive personality, VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial Agency of Original Jurisdiction's decision by way of a letter sent to the Veteran in July 2004 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and for claims to reopen in Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, private treatment records, Social Security Administration records, and lay statements have been obtained.  A medical opinion regarding the Veteran's passive aggressive personality is not required because new and material evidence to reopen that finally adjudicated claim has not been presented or secured.  Id.

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

New and Material Evidence for Passive Aggressive Personality

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for passive aggressive personality.  That claim was most recently denied in a January 2005 rating decision on the basis that passive aggressive personality is a developmental defect that is not subject to service connection.  The January 2005 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

At the time of the January 2005 denial, the relevant evidence of record included the Veteran's service treatment records, VA medical records, and the Veteran's lay statements.

Significantly, congenital or developmental defects are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.127.  Indeed, the Federal Circuit has specifically held that personality disorders are thus diseases or injuries for which service connection is available.  See Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir. 2012); Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

None of the evidence submitted since the January 2005 claim relates to an unestablished fact necessary to substantiate the claim, namely, that passive aggressive personality is not a developmental defect, the basis for the January 2005 denial.  Accordingly, the claim to reopen is denied.

Service Connection for a Psychiatric Disorder

Approximately five months after separation from service, the Veteran was diagnosed with schizophrenia.  And VA medical examinations dated in December 2004 and February 2012 show that the Veteran has a current diagnosis of schizophrenia.  Schizophrenia, a type of psychosis, is a chronic disease subject to presumptive service connection, provided that it is manifest to a compensable degree within one year after separation from service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a), 3.384; Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).

As compensable schizophrenia was diagnosed within one year after service and the Veteran is currently diagnosed as having that disability.  As such, service connection is granted.  Groves.  


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for passive aggressive personality.

Service connection for a psychiatric disorder, to include schizophrenia, is granted.




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


